Citation Nr: 0711680	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision, in which the RO, 
inter alia, continued the veteran's 10 percent rating for 
lumbosacral strain.  The veteran filed a notice of 
disagreement (NOD) in June 2004, and the RO issued a 
statement of the case (SOC) that same month.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.

In July 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In January 2006, the Board remanded to the RO the claim for a 
rating in excess of 10 percent for lumbosacral strain for 
further development.  After completing the requested action, 
the RO continued the denial of the veteran's claim (as 
reflected in the September 2006 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Current back problems have been medically attributed to 
nonservivce-connected degenerative disk disease of the lumbar 
spine.  





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
the veteran to submit any evidence in his possession that 
pertained to the claim.  This letter clearly meets 
Pelegrini's timing-of-notice requirement.

Additionally, the June 2004 SOC set forth the criteria for 
higher ratings for the disability under consideration  March 
2006 RO letter informed the appellant how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  After the veteran was 
afforded opportunity to respond to each notice identified 
above.  Further, the September 2006 SSOC reflects 
readjudication of the claim after issuance of the March 2004 
and March 2006 letters.  Hence, the appellant is not shown to 
be prejudiced by the timing of some of the VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA outpatient treatment 
records from the Columbia, South Carolina VA medical center, 
private medical records, and VA examination reports.  In 
addition, the veteran testified during a Board hearing and 
the transcript of such hearing is of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet App. at  543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

A July 2003 private medical record from J.S., M.D., includes 
a notation as to the veteran's history of a fall in May 2002.  
He was treated with anti-inflammatory medication, muscle 
relaxers, and physical therapy.  Physical examination of his 
back revealed mild tenderness on paraspinal spine and lumbar 
spine.  Straight leg raising was negative.  The diagnoses 
were degenerative joint disease of the back and chronic low 
back pain.

An October 2003 private medical record from W.F., M.D. 
reflects physical examination findings of flexion of the 
lumbar spine to 70 degrees, and extension to 20 degrees.  It 
was noted that the veteran had some pain and discomfort at 
forwards of extreme motion and had discomfort throughout the 
range of motion.  X-rays of the lumbar spine showed some loss 
of disk height at 4-5.  A magnetic resonance imaging (MRI) 
conducted in the early part of 2003 was normal except for 
significant disk desiccation and what looked like a posterior 
disruption of the disk at 4-5.  The diagnosis was subacute 
low back pain chronic in nature, status post fall 
approximately a year ago, failure of conservative therapy, 
persistent back difficulties and dysfunction.

In February 2004, the veteran underwent surgery for back pain 
with degenerative disk disease with disk herniation at L4-5, 
back and leg pain with positive provocation on discography.  
The operative procedure was a posterior spinal fusion lateral 
transverse process technique L4-5 lumbar spine.  A February 
2004 post-operative private X-ray of the lumbar spine 
revealed posterior fusion with bilateral rods and pedicle 
screw L4-L5 and a mesh prosthesis at the disk space of L4-5 
with bone grafting anteriorly.  L4 and L5 were in anatomic 
alignment.

The report of an April 2004 VA examination documents the 
veteran's report of February 2004, which he described as 
having a fusion of the lumbar spine.  After this operation, 
the veteran reported that he continued to have some pain in 
the midline and some radiation.  It was noted that he was not 
then employed because he was given six months off after the 
surgery.  Physical examination revealed flexion to 15 degrees 
with pain, and extension, bilateral lateral flexion, and 
bilateral rotation all to 10 degrees with pain.  He also had 
some muscle spasm and tenderness along his midline.  He 
walked with an antalgic gait in a flexed posture with a 
rolling walker.  He had a normal motor, sensory, and reflex 
examination.  The diagnosis was chronic low back pain status 
post lumbar fusion.  The examiner commented that the range of 
motion above was limited because the veteran just had a large 
operation and was currently in recovery.  The examiner did 
not think that now was the right time to assess the current 
severity of the veteran's functional impact or whether there 
was any fatigue or weakness; however, an evaluation after the 
one-year period was more appropriate.  X-ray of the lumbar 
spine revealed fusion of the posterior aspect of L4 and L5.  
There were mild degenerative changes at L2-3.

An April 2004 private physical therapy record shows that the 
veteran reported his back problems began when he fell at work 
in May 2002 and landed on his left side.  Range of motion 
testing revealed 18 degrees of flexion of the lumbar spine 
and three degrees of extension.  He had pain in the 
lumbosacral spine.  Bilateral lateral flexion was to 16 
degrees with pain in the lumbar spine.

A May 2004 private physical therapy record reveals active 
range of motion in flexion of fingertips to 58 centimeters 
from the floor, extension to 15 degrees, right lateral 
flexion to 25 degrees, and left lateral flexion to 23 
degrees.  June 2004 records revealed flexion of fingertips at 
62 centimeters from the floor, extension from five degrees to 
25 degrees, right lateral flexion to 25 degrees, and left 
lateral flexion to 28 degrees.

A June 2004 VA treatment record shows that the veteran 
complained of muscle spasm in the low back.

A follow-up June 2004 VA treatment record shows that the 
veteran reported falling that day and reinjuring his back.  
He had pain in the lower part of the back.  Physical 
examination revealed no kyphoscoliosis.  He was tender over 
the L3-4-5 region, right sacroiliac joint, and paraspinal 
region.  Strength, gait and reflex were within normal limits.

An August 2004 private lumbar myelogram revealed post 
surgical changes and posterior spinal fusion, and severe 
canal stenosis at the L3-4 level with broad based disc bulge 
and ligamentum flavum hypertrophy.

A January 2005 record pertaining to the veteran's disability 
retirement indicates that the veteran alleged disability 
since February 2004 due to lower back pain.  It was noted 
that the veteran injured his back in 1985.  Over time, he had 
back pain and underwent back surgery in February 2004.  The 
veteran continued to have back pain since the surgery and the 
veteran's back condition reduced his residual functional 
capacity to light work activities.  It was noted that the 
veteran's residual functional capacity prevented him from 
continuing with his activities as a correctional officer.

A March 2005 VA treatment record reveals that the veteran had 
no scoliosis with full lumbar active range of motion.  He had 
no leg length discrepancy and normal sensory.  Strength to 
the bilateral lower extremities was slightly diminished and 
no atrophy was noted.  Deep tendon reflexes at L4 had poor 
response.

During the July 2005 Board hearing, the veteran's 
representative argued that a new VA examination was necessary 
to assess the severity of the veteran's lumbosacral strain.

In the report of a subsequent VA examination in September 
2006, range of motion was recorded as flexion to 50 degrees, 
without any extension, bilateral lateral flexion, or 
rotation, and it was noted that the veteran could not 
repetitively range his lumbar spine.  The physician expressed 
his feeling that the veteran was not putting forth any effort 
whatsoever on the examination and that he would not 
cooperate.  There was no spasm on the examination but there 
was diffuse tenderness.  Straight leg raise was positive 
bilaterally, and he had normal strength in all four 
extremities.  He did have slightly decreased sensation in the 
bilateral lower extremities and slightly diminished deep 
tendon reflexes in the bilateral lower extremities. He had an 
abnormal antalgic gait and the physician believed this was 
due to his morbid obesity.  There was no noted kyphosis, 
scoliosis, or lordosis on examination.  The diagnoses were 
chronic lumbosacral strain and degenerative disk disease of 
the lumbar spine.  The physician stated that he had reviewed 
the veteran's claims file.  He also stated that he was not 
able to adequately assess the veteran's level of disability 
because the veteran was not willing to cooperate with the 
examination.  Although the veteran stated that he could not 
range his spine, the physician indicated that he did not 
believe this statement because the veteran would range his 
spine throughout the examination with casual movements, but 
when the veteran's range of motion was specifically 
evaluated, the veteran stated that he could not range his 
spine more than what was noted above.  The physician stated 
that although the veteran did have real pathology of the 
lumbar spine, he opined that all of the veteran's disability 
was due to his nonservice-connected degenerative disk disease 
as opposed to the service-connected lumbosacral strain.  
Further, he stated that the veteran's degenerative disk 
disease was somewhat related to the post-service injury in 
2002.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of December 1998, the RO 
granted service connection and assigned an initial 10 percent 
rating for lumbosacral strain, effective August 11, 1998.  
The initial rating was assigned under the provisions of 
38 C.F.R. § 4.71a, DC 5295, for lumbosacral strain.  The 
veteran filed a claim for increase in March 2004.

Effective September 26, 2003, the diagnostic code for rating 
lumbosacral strain was changed to 5237; however, the criteria 
for rating all musculoskeletal spine disabilities are now set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  That formula provides for a 10 percent rating 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is assignable for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 
38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Considering the medical evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
veteran's lumbosacral strain is not warranted.

The record reflects that the veteran was noted to have 
severely limited motion, painful motion, muscle spasm, and 
tenderness in the lumbar spine after his February 2004 
surgery.  However, the record also shows that the veteran 
sustained a post-service work-related injury to his back in 
May 2002, which resulted in his February 2004 surgery.  
Moreover, the May 2002 post-service injury is not medically 
shown to be related to the veteran's service-connected 
lumbosacral strain.  Significantly, the September 2006 VA 
examiner found-based on examination of the veteran and 
review of the claims file-that the veteran's current 
pathology of his lumbar spine is not related to his service-
connected lumbosacral strain, but rather, is related to his 
nonservice-connected degenerative disk disease.  As the 
veteran's current back problems have not been attributed to 
the service-connected disability, the record does not present 
a basis for assignment of more than the current 10 percent 
disability rating for service-connected lumbosacral strain-
even when functional loss due to pain and other factors set 
forth in sections 4.40 and 4.45, and DeLuca, is considered.

The Board points out that, prior to the February 2004 
surgery, the veteran's flexion of the lumbar spine was noted 
to be 70 degrees.  Even if the Board were to consider such 
limited motion as being due to the veteran's service-
connected lumbosacral strain, this range of motion would 
allow for no more than a 10 percent rating under the General 
Rating Formula, as it is greater than 60 degrees, but not 
greater than 85 degrees.  Moreover, there is no indication of 
any additional functional loss during flare-ups.  

As the current 10 percent rating adequately compensates the 
veteran for any functional loss due to pain and other 
factors, consideration of the provisions of sections 4.40 and 
4.45, as well as DeLuca, provides no basis for assignment of 
any higher rating under the applicable rating criteria.  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for lumbosacral strain must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


